DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1 and 7-10 have previously been cancelled.  Claims 2-5 are cancelled herein by authorized Examiner’s Amendment as set forth below.  
	Accordingly, claim 6 is pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/122247, filed 12/20/2018, and claims priority benefit of foreign application CN201711385641.3, filed 12/20/2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Lu on 07/20/2022.

The application has been amended as follows: 
Claims 2-5 are cancelled.
Claim 6 (preamble p. 5 of 14, lines 1-5 of the claim) is amended as follows:
A compound, an optical isomer thereof, a cis- or trans-isomer thereof, a solvate thereof, a pharmaceutically acceptable salt thereof, a prodrug thereof, a tautomer thereof, a mesomer thereof, a racemate thereof, an enantiomer thereof, a diastereoisomer thereof, a mixture thereof, wherein the compound is selected from:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed inhibitors of indoleamine-2,3-dioxygenase are novel and unobvious over the prior art.  The closest prior art is found in WO 2018196747 A1 (effective filing date 04/24/2017; English equivalent US 2020/081131 A1 referred to herein), which teaches analogous compounds of formula II (p. 2 par 0035) as follows: 
    PNG
    media_image1.png
    156
    279
    media_image1.png
    Greyscale
, where R1 is a 3-12 membered heterocycle or a 5-12 membered heteroaryl.  However, the compounds of current claim 6 all comprise an alkyl group corresponding to R1 (prior art definition), a feature which is not taught or suggested in the cited prior art or its combination with any other prior art of record.  A person of ordinary skill in the art at the time the application was effectively filed would not have found it obvious to select this structural alteration of the prior art compound(s) over the many other modifications that are possible for an indoleamine-2,3-dioxygenase inhibitor of the previously-disclosed compound genus.
Support for the current amendment is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 6 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625